DETAILED ACTION
This office action is being formulated and mailed to make a correction in the office action mailed on 04/12/2021.  Please vacate/withdraw the non-final rejection mailed on 04/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka U.S. Patent No. (5,928,175) in view of Daneshvar U.S. Patent No. (5,423,852) and further in view of Morneau U.S. Patent No. (5,139,015).
With respect to claim 1, Tanaka  substantially discloses a support wrap, the support wrap (figs.1-4) comprising:

the upper portion operable to at least partially enclose a lower torso in a case where the plurality of upper free ends overlap (shown in fig.3);
a pair of lower portions (elements 32 and 33) defined by a plurality of lower free ends (as shown in fig.1), wherein
the pair of lower portions (32 and 33) operable to enclose a leg (shown in phantom in fig.3) in a case where the plurality of lower free ends overlap (as shown in fig.3);
and 
a plurality of fasteners placed at predetermined locations on the support
wrap (defined by hook and loop fasteners (311-312, 323, 333, 324 and 334) and ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein the pair of lower portions (shown in fig,1) includes:
a first lower portion (where element 32 is located),
a second lower portion (where element 33 is located),
wherein the first lower portion (where element 32 is located) having at least a first lower length (shown in fig.1),
wherein the first lower portion (where element 32 is located) length extends along a first direction (shown in fig.1), 

wherein the second lower portion (where element 33 is located) length extends along the first direction (shown in fig.1), 
wherein the upper portion (where element 31 is located) including a first upper fastening member (311), 
wherein the upper portion (where element 31 is located) including a second upper fastening member (312), 
wherein said first upper fastening member includes a first upper hook and loop mechanism extending along the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein said second upper fastening member includes a second upper hook and loop mechanism extending alone the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein said first upper hook and loop mechanism creates a first upper handle in a case that the first upper hook and loop mechanism is fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (fig.3),
wherein said second upper hook and loop mechanism creates a second upper handle in a case that the second upper hook and loop mechanism is fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (fig.3),
wherein the first lower portion (where element 32 is located),includes a first lower fastening member and a first lower hook and loop mechanism ([Col.4], lines 63-67) and ([Col.5], lines 1-2),

wherein the first lower hook and loop mechanism extending along the first direction wherein the first lower hook and loop mechanism having a first lower hook and loop mechanism length extending along the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein the second lower hook and loop mechanism extending along the first direction wherein the second lower hook and loop mechanism having a second lower hook and loop mechanism length extending along the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein said first lower hook and loop mechanism creates a first lower handle in a case that the first lower hook and loop mechanism is fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (fig.3),
 and  
wherein said second lower hook and loop mechanism creates a second lower handle m a case that the second lower hook and loop mechanism is fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (fig.3).
Tanaka  substantially discloses the invention as claimed except (1) an inner lining, wherein the inner lining being coplanar to the support wrap and (2) the first lower hook and loop mechanism length is greater than the first lower portion length, the second lower hook and loop mechanism length is greater than the second lower portion length. 

In view of the teachings of Daneshvar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support wrap of Lartonoix by incorporating an inner lining, wherein the inner lining being coplanar to the support wrap in order to prevent the support wrap from irritating the skin of the user.  While Daneshvar did not specifically make use of the terminology “coplanar”, the shape of the inner lining, follows the contour of the support wrap, therefore, meets the claim limitation of being coplanar.  Whether  inner lining being coplanar to the support wrap produces any unexpected result, the claimed characteristics is merely a matter of engineering design choice, and thus does not serve to patentably distinguish the claimed invention over the prior art. See In re Kuhle, 526 F.2d.553, 188 USPQ7 (CCPA 1975).
The combination of Tanaka /Daneshvar substantially discloses the invention as claimed except the first lower hook and loop mechanism length is greater than the first lower portion length, the second lower hook and loop mechanism length is greater than the second lower portion length. 
Morneau however, teaches a support apparatus comprising a strap (2, fig.1) comprising hook and loop or mechanically adhesive strips (1 and 6) wherein the hook or mechanically adhesive strip is longer or greater than the length of the strap (2, as shown in fig.1).
In view of the teachings of Morneau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hook and loop mechanism 
With respect to claim 6, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed.  Tanaka  further discloses the plurality of fasteners comprise a plurality of hook and loop latches, and each hook and loop latch having a hook tape and a loop tape of a predetermined size fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (figs.1 and 3).
With respect to claim 7, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed.  Tanaka further discloses the loop tape is larger than the hook tape to permit adjustment of the size of the support wrap (as shown in figs.1 and 3).
With respect to claim 8, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed.  Tanaka  further discloses the plurality of fasteners comprise a plurality of hook and loop latches, and each hook and loop latch having a hook tape and a loop tape of a predetermined size ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (figs.1 and 3).
With respect to claim 9, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed.  Tanaka  further discloses the loop tape is larger than the hook tape to permit adjustment of the size of the support wrap ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (figs.1 and 3).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka /Daneshvar/Morneau as applied to claim 1 above, and further in view of Weissleder et al. U.S. Publication No. (2010/0292622 A1).
With respect to claim 2, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed except at least one auxiliary padding detachably attachable to the support wrap. 
Weissleder et al. however, teaches in an analogous art a support wrap (as shown in figs.1-9) comprising an upper portion to enclose the lower torso of a user (as shown in figs.1 and 6) and a pair of lower portion operable to enclose a leg of a user (as shown in fig.6); wherein the support wrap further comprises a fabric pouch (19) adhered on to the support brace with VELCRO and inside the pouch can be a pad (since it is a pouch the pad is detachable attachable to the support wrap) via VELCRO and [0060]. 
In view of the teachings of Weissleder et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support wrap of Tanaka /Daneshvar/Morneau by incorporating at least one auxiliary padding detachably attachable to the support wrap for providing comfort to the skin of the user.
With respect to claim 3, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed.  Tanaka  further discloses the plurality of fasteners (311, 312, 333, 334, 323, 324, fig.1) comprise a plurality of hook and loop latches, and each hook and loop latch having a hook tape and a loop tape of a predetermined size (as shown in fig.1) and ([Col.4], lines 63-67) and ([Col.5], lines 1-2).
With respect to claim 4, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed.  Tanaka  further discloses the loop tape is larger than the hook .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka /Daneshvar/Morneau as applied to claim 1 above, and further in view of Lartonoix U.S. Publication No. (20110092866 A1).
With respect to claim 5, the combination of Tanaka /Daneshvar/Morneau substantially discloses the invention as claimed except the upper portion of the support wrap is defined by a crotch region, and the crotch region positioned to facilitate catherization and/or urination.
Lartonoix however, teaches a support wrap (100, figs.1-8), the support wrap (100) comprising: an upper portion (102 fig.4) defined by a plurality of upper free ends (where the user’s hands are holding in fig.4), wherein the upper portion operable to at least partially enclose a lower torso in a case where the plurality of upper free ends overlap (as shown in fig.5); a pair of lower portions (120,130 and 150,160) and [0017] defined by a plurality of lower free ends (as shown in fig.4), wherein the pair of lower portions operable to enclose a leg in a case where the plurality of lower free ends overlap (as shown in fig.6) and [0023]; and a plurality of fasteners placed at predetermined locations on the support wrap [0016]-[0018], [0020]-[0021]. Lartonoix further teaches the upper portion of the support wrap is defined by a crotch region (108, fig.1), and the crotch region (108, fig.1) and [0015] of Lartonoix positioned to facilitate catherization and/or urination taught by Daneshvar in ([Col.1], lines 19-23).  
In view of the teachings of Lartonoix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support wrap of Tanaka /Daneshvar/Morneau by incorporating a crotch region, and the crotch region positioned to .

Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka U.S. Patent No. (5,928,175) in view of Daneshvar U.S. Patent No. (5,423,852) in view of Morneau U.S. Patent No. (5,139,015) and further in view of Lartonoix U.S. Publication No. (20110092866 A1).
With respect to claim 10, Tanaka  substantially discloses a support wrap, the support wrap (figs.1-4) comprising:
an upper portion (where element 31 is located) defined by a plurality of upper free ends (34 and the opposite end of 34, fig.1) wherein
the upper portion operable to at least partially enclose a lower torso in a case where the plurality of upper free ends overlap (shown in fig.3);
and
pair of lower portions (elements 32 and 33) defined by a plurality of lower free ends (as shown in fig.1), wherein
the pair of lower portions (32 and 33) operable to enclose a leg (shown in phantom in fig.3) in a case where the plurality of lower free ends overlap (as shown in fig.3);
and

wrap (defined by hook and loop fasteners (311-312, 323, 333, 324 and 334) and ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein the pair of lower portions (shown in fig.1) includes:
a first lower portion (where element 32 is located),
a second lower portion (where element 33 is located),
wherein the first lower portion (where element 32 is located) having at least a first lower length (shown in fig.1),
wherein the first lower portion (where element 32 is located) length extends along a first direction (shown in fig.1), 
wherein the second lower portion (where element 33 is located) having at least a second lower length (shown in fig.1), 
wherein the second lower portion (where element 33 is located) length extends along the first direction (shown in fig.1), 
wherein the upper portion (where element 31 is located) including a first upper fastening member (311), 
wherein the upper portion (where element 31 is located) including a second upper fastening member (312), 
wherein said first upper fastening member includes a first upper hook and loop mechanism extending along the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein said second upper fastening member includes a second upper hook and loop mechanism extending alone the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),

wherein said second upper hook and loop mechanism creates a second upper handle in a case that the second upper hook and loop mechanism is fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (fig.3),
wherein the first lower portion (where element 32 is located),includes a first lower fastening member and a first lower hook and loop mechanism ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein the second lower portion (where element 33 is located), includes a second lower fastening member and a second lower hook and loop mechanism ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein the first lower hook and loop mechanism extending along the first direction wherein the first lower hook and loop mechanism having a first lower hook and loop mechanism length extending along the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),
wherein the second lower hook and loop mechanism extending along the first direction wherein the second lower hook and loop mechanism having a second lower hook and loop mechanism length extending along the first direction ([Col.4], lines 63-67) and ([Col.5], lines 1-2),

 and  
wherein said second lower hook and loop mechanism creates a second lower handle m a case that the second lower hook and loop mechanism is fastened ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (fig.3).
Tanaka  substantially discloses the invention as claimed except (1) an inner lining, wherein the inner lining being coplanar to the support wrap and (2) the first lower hook and loop mechanism length is greater than the first lower portion length, the second lower hook and loop mechanism length is greater than the second lower portion length and (3) the upper portion of the support wrap further being defined by a crotch region.
 Daneshvar however, teaches in an analogous art, a support wrap (figs.1-2, 7, 19-20 and 23-24) comprising an inner cover or inner lining (as shown in fig.25) and ([Col.8], lines 26-38) that is coplanar with the support wrap since it follows the general contour of the support wrap.
In view of the teachings of Daneshvar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support wrap of Lartonoix by incorporating an inner lining, wherein the inner lining being coplanar to the support wrap in order to prevent the support wrap from irritating the skin of the user.  While Daneshvar did not specifically make use of the terminology “coplanar”, the shape of the inner lining, follows the contour of the support wrap, therefore, meets the claim limitation of being coplanar.  In re Kuhle, 526 F.2d.553, 188 USPQ7 (CCPA 1975).
The combination of Tanaka /Daneshvar substantially discloses the invention as claimed except the first lower hook and loop mechanism length is greater than the first lower portion length, the second lower hook and loop mechanism length is greater than the second lower portion length. 
Morneau however, teaches a support apparatus comprising a strap (2, fig.1) comprising hook and loop or mechanically adhesive strips (1 and 6) wherein the hook or mechanically adhesive strip is longer or greater than the length of the strap (2, as shown in fig.1).
In view of the teachings of Morneau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hook and loop mechanism of Tanaka /Daneshvar in like manner, the first lower hook and loop mechanism length is greater than the first lower portion length, the second lower hook and loop mechanism length is greater than the second lower portion length in order to  control the compressive tension of the support wrap when it is wrapped around the anatomy of the user.
The combination of Tanaka/Daneshvar/Morneau substantially discloses the invention as claimed except the upper portion of the support wrap further being defined by a crotch region.
Lartonoix however, teaches a support wrap (100, figs.1-8), the support wrap (100) comprising: an upper portion (102 fig.4) defined by a plurality of upper free ends (where the Lartonoix further teaches the upper portion of the support wrap is defined by a crotch region (108, fig.1), and the crotch region (108, fig.1) and [0015] of Lartonoix positioned to facilitate catherization and/or urination taught by Daneshvar in ([Col.1], lines 19-23).  
In view of the teachings of Lartonoix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support wrap of Tanaka/Daneshvar/Morneau by incorporating a crotch region positioned to facilitate catherization and/or urination.
With respect to claim 12, the combination of Tanaka/Daneshvar/Morneau/Lartonoix substantially discloses the invention as claimed except the upper portion of the support wrap is defined by a crotch region, and the crotch region positioned to facilitate catherization and/or urination.
Lartonoix however, teaches a support wrap (100, figs.1-8), the support wrap (100) comprising: an upper portion (102 fig.4) defined by a plurality of upper free ends (where the user’s hands are holding in fig.4), wherein the upper portion operable to at least partially enclose a lower torso in a case where the plurality of upper free ends overlap (as shown in fig.5); a pair of lower portions (120,130 and 150,160) and [0017] defined by a plurality of lower free ends (as shown in fig.4), wherein the pair of lower portions operable to enclose a leg in a case where the Lartonoix further teaches the upper portion of the support wrap is defined by a crotch region (108, fig.1), and the crotch region (108, fig.1) and [0015] of Lartonoix positioned to facilitate catherization and/or urination taught by Daneshvar in ([Col.1], lines 19-23).  
In view of the teachings of Lartonoix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support wrap of Tanaka/Daneshvar/Morneau a crotch region, and the crotch region positioned to facilitate catherization and/or urination in order to prevent bleeding from a wound proximate a person’s groin ([Col.1], lines 11-16) of Daneshvar.
With respect to claim 13, the combination of Tanaka/Daneshvar/Morneau/Lartonoix substantially discloses the invention as claimed.  Tanaka  further discloses the plurality of fasteners comprise a plurality of hook and loop latches, and each hook and loop latch having a hook tape and a loop tape of a predetermined size ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (figs.1 and 3).
With respect to claim 14, the combination of Tanaka/Daneshvar/Morneau/Lartonoix substantially discloses the invention as claimed.  Tanaka  further discloses the loop tape is larger than the hook tape to permit adjustment of the size of the support wrap ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (figs.1 and 3).
With respect to claim 15, the combination of Tanaka/Daneshvar/Morneau/Lartonoix substantially discloses the invention as claimed.  Tanaka  further discloses the plurality of fasteners comprise a plurality of hook and loop latches, and each hook and loop latch having a 
With respect to claim 16, the combination of Tanaka/Daneshvar/Morneau/Lartonoix substantially discloses the invention as claimed.  Tanaka  further discloses the loop tape is larger than the hook tape to permit adjustment of the size of the support wrap ([Col.4], lines 63-67) and ([Col.5], lines 1-2) and (figs.1 and 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka/Daneshvar/Morneau/Lartonoix as applied to claim 10 above, and further in view of Weissleder et al. U.S. Publication No. (2010/0292622 A1).
With respect to claim 2, the combination of Tanaka/Daneshvar/Morneau/Lartonoix substantially discloses the invention as claimed except at least one auxiliary padding detachably attachable to the support wrap. 
Weissleder et al. however, teaches in an analogous art a support wrap (as shown in figs.1-9) comprising an upper portion to enclose the lower torso of a user (as shown in figs.1 and 6) and a pair of lower portion operable to enclose a leg of a user (as shown in fig.6); wherein the support wrap further comprises a fabric pouch (19) adhered on to the support brace with VELCRO and inside the pouch can be a pad (since it is a pouch the pad is detachable attachable to the support wrap) via VELCRO and [0060]. 
In view of the teachings of Weissleder et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support Lartonoix by incorporating at least one auxiliary padding detachably attachable to the support wrap for providing comfort to the skin of the user.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 03/09/2021, with respect to the rejection(s) of claim(s) 1, 5-10 and 12-16 under 35 USC § 103 in view of Lartonoix have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka and Morneau.  The Office maintains the secondary teachings to cure the deficiencies of Tanaka and Morneau. 
The objection to the abstract have been withdrawn in view of Applicant’s remarks and amendment to the Specification.
Claims 7, 9 and 14  rejections under 35 U.S.C. 101 have been withdrawn in view of Applicant’s amendment.
The objection to claim 10 have been withdrawn in view of Applicant’s amendment to claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/             Primary Examiner, Art Unit 3786